SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1161
CAF 11-02138
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF ALAN V. NERBER,
PETITIONER-RESPONDENT,

                      V                                             ORDER

LEIGH M. BUELL, RESPONDENT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

LEIGH E. ANDERSON, ATTORNEY FOR THE CHILD, BUFFALO, FOR ANTHONY N.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered September 2, 2011 in a proceeding pursuant to
Family Court Act article 6. The order awarded petitioner sole custody
of the parties’ child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court